DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
8. (Currently Amended) An imaging lens comprising:
a first lens;
a second lens;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens;
a seventh lens;
an eighth lens having positive refractive power; and
a ninth lens, arranged in this order from an object side
to an image plane side,
wherein said imaging lens has a total of nine lenses,
said eighth lens has at least one aspheric surface,
said ninth lens is formed in a shape so that a surface
thereof on the image plane side has an aspherical shape, and
said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied:
0.2 < R9r/f < 0.6[[.]],
where f is a focal length of a whole lens system.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 was considered by the examiner.
Drawings
The drawings were received on 3/26/2021.  These drawings are acceptable.
Examiner’s Statement/Reasons for Allowance
Regarding Claim 1, Hosoi (US 2013/0335616) discloses an imaging lens comprising: a first lens; a second lens; 5a third lens; a fourth lens; a fifth lens; a sixth lens; a seventh lens; 10an eighth lens having refractive power; and a ninth lens (Fig. 43, lenses L1-L9, Table 19), 
arranged in this order from an object side to an image plane side, wherein said imaging lens has a total of nine lenses (Fig. 43, lenses L1-L9), said eighth lens has at least one aspheric surface (Table 19, surface 16 is aspheric), 15said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape (Table 19, surface 18 is aspheric), and 
said seventh lens has a thickness T7 near an optical axis thereof, and said eighth lens has a thickness T8 near an optical axis thereof so that the following conditional 20expression is satisfied: 0.5 < T8/T7 < 4 (Table 19, T8/T7 = 0.79/1.491 = 053, the conditional expression is met).
However Hosoi (US 2013/0335616) does not disclose 10an eighth lens having positive refractive power.
Additionally, neither Minefuji (US 2018/0143411), Yang (US 2015/0002944), Kuzuhara et al. (US 2015/0309393), Kuzahara et al. (US 2014/0184882), Okano et al. (US 2021/0396955), nor the prior art of record, meet the deficiencies of Hosoi (US 2013/0335616).
Regarding Claim 8, Hosoi (US 2013/0335616) discloses an imaging lens comprising: a first lens; a second lens; 5a third lens; a fourth lens; a fifth lens; a sixth lens; a seventh lens; 10an eighth lens having refractive power; and a ninth lens (Fig. 43, lenses L1-L9, Table 19), 
arranged in this order from an object side to an image plane side, wherein said imaging lens has a total of nine lenses (Fig. 43, lenses L1-L9), said eighth lens has at least one aspheric surface (Table 19, surface 16 is aspheric), 15said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape (Table 19, surface 18 is aspheric).
 However Hosoi (US 2013/0335616) does not disclose 10an eighth lens having positive refractive power … and said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.
Additionally, neither Minefuji (US 2018/0143411), Yang (US 2015/0002944), Kuzuhara et al. (US 2015/0309393), Kuzahara et al. (US 2014/0184882), Okano et al. (US 2021/0396955),nor the prior art of record, meet the deficiencies of Hosoi (US 2013/0335616).
Regarding Claim 15, Hosoi (US 2013/0335616) discloses an imaging lens comprising: a first lens; a second lens; 5a third lens; a fourth lens; a fifth lens; a sixth lens; a seventh lens; 10an eighth lens having refractive power; and a ninth lens (Fig. 43, lenses L1-L9, Table 19),
arranged in this order from an object side to an image plane side, wherein said imaging lens has a total of nine lenses (Fig. 43, lenses L1-L9), said eighth lens has at least one aspheric surface (Table 19, surface 16 is aspheric), said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape (Table 19, surface 18 is aspheric), and
said first lens, said second lens, and said third lens have a composite focal length f123 so that the following conditional expression is satisfied:
0.5 < f123/f < 2.5 (Table 19 and Table 21, (intermediate) f123/f  = 20.224/28.20 = 0.72, (wide) f123/f = 33.232/16.48 = 2.02, the conditional expression is met for intermediate and wide views), where f is a focal length of a whole lens system.
However Hosoi (US 2013/0335616) does not disclose a ninth lens having negative refractive power.
Additionally, neither Minefuji (US 2018/0143411), Yang (US 2015/0002944), Kuzuhara et al. (US 2015/0309393), Kuzahara et al. (US 2014/0184882), Okano et al. (US 2021/0396955),nor the prior art of record, meet the deficiencies of Hosoi (US 2013/0335616).
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a imaging lens comprising “an eighth lens having positive refractive power”, along with other claim limitations. Claims 2-7 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 8:  The prior art of record does not disclose or suggest a imaging lens comprising “10an eighth lens having positive refractive power … and said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system”, along with other claim limitations. Claims 9-14 are allowable due to pendency on independent claim 8.
Specifically regarding the allowability of independent claim 15:  The prior art of record does not disclose or suggest a imaging lens comprising “a ninth lens having negative refractive power”, along with other claim limitations. Claims 16-20 are allowable due to pendency on independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872